Name: Commission Regulation (EEC) No 1330/87 of 13 May 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 5 . 87 Official Journal of the European Communities No L 125/35 COMMISSION REGULATION (EEC) No 1330/87 of 13 May 1987 fixing the amount of the subsidy on oil seeds been fixed ; whereas the amount, where appropriate , to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regulation No 136/66/EEC could therefore be calculated only provisionally on the basis of the amounts in force for the 1986/87 marketing year ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 409/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 0 and (EEC) No 1458/86 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 577/87 (9), as last amended by Regulation (EEC) No 1280/87 (l0) ; Whereas, in the absence of the target price for the 1987/88 marketing year for colza, rape seed and sunflower seed, the amount of the subsidy in the case of advance fixing for July, August, September and October 1987 for colza and rape seed and for August and September 1987 for sunflower seed has been obtainable only provisionally on the basis of the target price and the new standard quality for sunflower seed proposed by the Commission to the Council for the marketing year 1987/88 ; whereas this amount may, therefore, be applied only on a tempo ­ rary basis and should be confirmed or replaced when the indicative price of the 1987/88 marketing year is known ; Whereas estimated production of colza, rape seed and sunflower seed for the 1987/88 marketing year has not HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for July, August, September and October 1987 for colza and rape seed and for August and September 1987 for sunflower seed will , however, be confirmed or replaced as from 14 May 1987 to take into account the target price, and like measures, which is fixed for these products for the 1987/88 marketing year. 4 . However, the amount of the subsidy in the case of advance fixing for July, August, September and October 1987 for colza and rape seed and for August and September 1987 for sunflower seed will be confirmed or replaced as from 14 May 1987 to take into account, where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed. Article 2 This Regulation shall enter into force on 14 May 1987. (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 133 , 21 . 5. 1986, p. 8 . 0 OJ No L 164, 24 . 6 . 1985, p. 11 . (&lt;) OJ No L 44, 13 . 2. 1987, p. 1 . O OJ No L 167, 25 . 7. 1972, p. 9 . ( «) OJ No L 146, 31 . 5 . 1986, p. 25 . 0 OJ No L 133, 21 . 5 . 1986, p. 12 . (8) OJ No L 133, 21 . 5 . 1986, p. 14. 0 OJ No L 57, 27. 2. 1987, p. 38 . 10) OJ No L 120, 8 . 5 . 1987, p. 48 . (") OJ No L 266, 28 . 9 . 1983 , p. 1 . No L 125/36 Official Journal of the European Communities 14. 5. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 May 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month (') 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU) :  Spain 0,610 0,610 0,100 0,100 0,100 0,100  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 35,542 35,389 29,217 28,863 28,709 28,556 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 85,78 85,43 70,78 70,07 69,71 69,68  Netherlands (Fl) 96,65 96,25 79,74 78,93 78,53 78,45  BLEU (Bfrs/Lfrs) 1 659,08 1 651,84 1 362,11 1 344,71 1 337,42 1 325,25  France (FF) 242,36 241,18 196,47 193,24 192,04 191,54  Denmark (Dkr) 299,12 297,77 244,77 241,64 240,28 237,10  Ireland ( £ Irl) 26,587 26,454 21,543 21,206 21,073 20,860  United Kingdom ( £) 20,030 19,911 15,896 15,620 15,500 15,254  Italy (Lit) 52 716 52 459 42 703 42 242 41 985 41 473  Greece (Dr) 3 315,35 3 266,65 2 463,60 2 386,67 2 359,44 2 263,89 (b) Seed harvested in Spain and processed :  in Spain (Pta) 88,94 88,94 14,58 14,58 14,58 14,58  in another Member State (Pta) 4 117,81 4 092,83 3 257,23 3 163,01 3 137,27 3 081,44 (c) Seed harvested in Portugal and\\ \ processed : l l\\  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 989,73 4 957,35 3 959,46 3 884,02 3 855,93 3 782,86 ( l ) Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 14. 5. 87 Official Journal of the European Communities No L 125/37 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month (') 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU) :  Spain 1,860 1,860 2,600 2,600 2,600 2,600  Portugal 1,250 1,250 2,500 2,500 2,500 2,500  Other Member States 36,792 36,639 31,717 31,363 31,209 31,056 2. Final aids : I (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 88,77 88,41 76,75 76,03 75,68 75,64  Netherlands (Fl) 100,02 99,62 86,46 85,65 85,25 85,17  BLEU (Bfrs/Lfrs) 1 717,67 1 710,43 1 479,29 1 461,89 1 454,60 1 442,44  France (FF) 251,24 250,05 214,22 210,99 209,79 209,30  Denmark (Dkr) 309,80 308,45 266,13 263,00 261,64 258,46  Ireland ( £ Irl) 27,565 27,433 23,500 23,163 23,029 22,817  United Kingdom ( £) 20,814 20,695 17,464 17,188 17,068 16,822  Italy (Lit) 54 641 54 383 46 551 46 090 45 833 45 321  Greece (Dr) 3 461,20 3 412,50 2 755,28 2 678,36 2 651,13 2 555,58 (b) Seed harvested in Spain and processed : l\  in Spain (Pta) 271,19 271,19 379,07 379,07 379,07 379,07  in another Member State (Pta) 4 300,06 4 275,08 3 621,73 3 527,51 3 501,77 3 445,94 (c) Seed harvested in Portugal and l processed : II  in Portugal (Esc) 189,77 189,77 379,54 379,54 379,54 379,54  in another Member State (Esc) 5 179,50 5 147,12 4 338,99 4 263,55 4 235,47 4 162,39 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. No L 125/38 Official Journal of the European Communities 14. 5 . 87 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month (') 5th month (') 1 . Gross aids (ECU):  Spain 1,720 1,720 1,720 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 41,946 41,792 41,438 37,373 37,373 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM) 101,20 100,85 100,04 90,50 90,50  Netherlands (Fl) 114,03 113,63 112,71 101,94 101,94  BLEU (Bfrs/Lfrs) 1 958,23 1 950,94 1 934,19 1 742,71 1 742,71  France (FF) 286,35 285,16 282,13 252,40 252,40  Denmark (Dkr) 353,16 351,80 348,67 313,80 313,80  Ireland ( £ Irl) 31,416 31,283 30,974 27,716 27,716  United Kingdom ( £) 23,712 23,592 23,316 20,688 20,688  Italy (Lit) 62 279 62 019 61 284 55 104 55 104  Greece (Dr) 3 939,46 3 887,32 3 794,77 3 273,51 3 273,51 (b) Seed harvested in Spain and processed :  in Spain (Pta) 250,77 250,77 250,77 501,54 501,54  in another Member State (Pta) 3 980,59 3 955,44 3 867,98 3 476,44 3 476,44 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 557,62 6 523,22 6 418,33 5 751,75 5 751,75  in another Member State (Esc) 6 344,83 6 311,54 6 210,06 5 565,1 1 5 565,1 1 3 . Compensatory aids : Il  in Spain (Pta) 3 929,81 3 904,67 3 814,68 3 423,14 3 423,14  in Portugal (Esc) 6 313,47 6 280,18 6 177,13 5 532,19 5 532,19 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,076450 2,070990 2,065930 2,060900 2,060900 2,045860 Fl 2,340510 2,337510 2,334670 2,331880 2,331880 2,323100 Bfrs/Lfrs 43,109600 43,121200 43,130000 43,153200 43,153200 43,232800 FF 6,944930 6,954510 6,964970 6,976040 6,976040 7,009240 Dkr 7,813040 7,835030 7,854700 7,875860 7,875860 7,942800 £ Irl 0,776526 0,779240 0,780921 0,782465 0,782465 0,787227 £ 0,695401 0,697041 0,698402 0,699713 0,699713 0,703197 Lit 1 497,59 1 501,67 1 505,88 1 509,24 1 509,24 1 521,14 Dr 154,66500 156,76100 158,55100 160,64500 160,64500 167,11300 Esc 161,24100 162,42800 163,64300 165,02800 165,02800 168,42700 Pta 145,64600 147,12200 148,24500 149,47500 149,47500 152,08000